Citation Nr: 1429844	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for Parkinson's disease (PD) claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to October 1968.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2006 and February 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO).  In the April 2006 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for diabetes mellitus.  In the February 2011 rating decision, the RO denied service connection for PD.

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing to be held at the RO in Montgomery, Alabama.  Because the Veteran did not appear for the hearing, and has not requested to reschedule the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. The documents in this virtual file were reviewed in conjunction with this appeal.

 
FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied service connection for diabetes mellitus claimed as due to Agent Orange exposure, finding no exposure to herbicide agents.

2.  The Veteran did not submit a notice of disagreement to the March 2003 rating decision within one year of issuance of the decision.

3.  Evidence received since the March 2003 rating decision relates to an unestablished fact of exposure to Agent Orange that is necessary to substantiate claim of service connection for diabetes mellitus.  

4.  The Veteran was not exposed to herbicide agents during naval service.

5.  The Veteran was diagnosed with and began treatment for diabetes mellitus after service in approximately 1985.

6.  There was no relevant injury or endocrine system disease or chronic symptoms of diabetes mellitus during service; diabetes mellitus did not manifest to a compensable degree within one year of service separation; and initially manifested some 17 years after service.

7.  Symptoms of diabetes mellitus have not been continuous since service separation.

8.  The currently diagnosed diabetes mellitus is not causally or etiologically related to active service.

9.  The Veteran did not have chronic symptoms of PD during service or continuous symptoms of PD since service; PD did not manifest to a compensable degree within one year of service separation; and initially manifested some 37 years after service. 
 
 10.  The currently diagnosed PD is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).

3.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for PD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely December 2005, September 2010, and February 2011 notice letters sent prior to the initial denial of the claims for service connection for diabetes mellitus and PD fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records, including private treatment records, adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Also associated with the record are lay statements, including from the Veteran.

The Board also finds that the RO made reasonable efforts to verify the alleged in-service herbicide exposure.  The Veteran did provide the approximate timeframe and location of when and where he disembarked from the naval ship USS King.  In an April 2009 formal finding, the determined that in-country service in the Republic of Vietnam could not be verified; therefore, presumptive exposure to Agent Orange could not be verified.

In this case, the Veteran was afforded a February 2010 diabetes mellitus VA examination; however, the VA examiner did not provide a medical opinion as to the relationship between the current diabetes mellitus and the Veteran's active service.  The Veteran has not been afforded a VA examination in connection with his service connection claim for PD.  The fact that the Veteran is currently diagnosed with diabetes mellitus and PD is not in dispute; therefore, the appeal turns on whether the Veteran has qualifying service in Vietnam such that in-service herbicide exposure may be presumed.  As explained below, the evidence does not show that the Veteran had qualifying service in Vietnam, to include duty or visitation in the Republic of Vietnam.  Because a favorable medical opinion would be based on an inaccurate factual premise of presumed exposure to herbicide agents during service and be of no probative value, the Board finds that no VA medical examination or VA medical opinion is needed in this particular case.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).  

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for  diabetes mellitus, additional discussion of VCAA duties to notify and assist is unnecessary.

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for Diabetes Mellitus

In a March 2003 rating decision, the RO denied service connection for diabetes mellitus, finding no exposure to herbicide agents during service.  The Veteran did not submit a notice of disagreement within one year of issuance of the March 2003 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The evidence before the RO at the time of the March 2003 rating decision consisted of service treatment records and post-service VA treatment records.

For evidence to be new and material, it would have some tendency to show evidence of exposure to herbicide agents during service.  In October 2005, the Veteran submitted a request to reopen service connection for diabetes mellitus.  Since the March 2003 rating decision, the Veteran has submitted several lay statements and private treatment records.  

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for diabetes mellitus has been received.  The evidence submitted since the March 2003 rating decision is new and material as it relates to an unestablished fact of exposure to herbicide agents during service that is necessary to substantiate claims of service connection for diabetes mellitus; specifically, it establishes that the Veteran was aboard a naval vessel that was docked in Da Nang Harbor.  He has also asserted that he went ashore in Vietnam.  For the limited purpose of reopening service connection, the statement is presumed to be credible.  Accordingly, new and material evidence on the element of in-service exposure to herbicides has been received to reopen service connection for diabetes.  38 C.F.R. § 3.156(a).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Diabetes mellitus and PD (an organic disease of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and PD (as an organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); 
see also M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 28, entitled "Developing Claims based on Herbicide Exposure in the Republic of Vietnam (RVN)."  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  
See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that a veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes and PD

In-Service Exposure to Herbicide Agents

The Veteran contends that he has diabetes mellitus and PD as a result of exposure to herbicides, including Agent Orange, while serving aboard the USS King.

Having considered the Veteran's contentions and after a review of all the evidence of record, including lay statements, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  The Veteran's personnel records show that he served in the United States Navy from October 1966 to October 1968, and that his duty assignment was aboard the 
USS King.

In an April 2009 Formal Finding on Verification of Vietnam Service, after an exhaustive search, VA found that it could not verify the Veteran's in-country service in the Republic of Vietnam.  While the Veteran had service aboard the 
USS King, which was in the official waters of the Republic of Vietnam during the Veteran's service period, the record did not show in-country service.

A VA Compensation and Pension Service Bulletin from January 2010 included "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Notably, the 
USS King was not listed as a vessel that had inland operations.

The Veteran has provided inconsistent statements as to whether he went ashore in Vietnam during service.  For example, in the May 2006 notice of disagreement, the Veteran asserted, "The ship actually anchored in Danang Harbor for a short period (we were not allowed off the ship at the time).  We patrolled a short way off the coast of Vietnam to be available to pick up downed pilots."  In March 2009, the RO requested from the Veteran information addressing how the Veteran's duties in the waters offshore of the Republic of Vietnam exposed him to herbicides.  In an April 2009 response, the Veteran wrote, "We anchored in Danang Harbor for a short period of time but we did not leave the ship."  He further asserted, "I don't have any specific instance of Agent Orange exposure but I believe that we might have been exposed due to change in prevailing winds blowing the herbicide toward the ship while we were on deck."

In an August 2009 lay statement (also referred to as a buddy statement), a fellow shipmate asserted that he was stationed aboard the USS King during 1965 to 1969, and that he and the Veteran went ashore to Da Nang Base to get movies to show on the ship.  In the August 2010 substantive appeal, the Veteran then stated that he had forgotten that he went ashore and that, when he reunited with his shipmate, his shipmate reminded him that they had gone ashore in Vietnam.  

The Veteran has not only provided inconsistent statements regarding duty or visitation on land in the Republic of Vietnam, he has also provided two different reasons for why he was allegedly exposed to herbicide agents.  The Veteran's inconsistent statements when reporting whether he went ashore in Vietnam and how he was exposed to herbicide agents weighs against his credibility.  Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Moreover, in support of his contention that he went ashore in Vietnam, the Veteran submitted, among other evidence, photographs of him and the shipmate who provided the buddy statement and a history of naval ship assignments.  None of the submitted evidence, however, shows that the Veteran went ashore in Vietnam.  

The Board finds that the weight of evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  As previously mentioned, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang are considered extensions of ocean waters and not inland waterways; they are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, along the coast of Vietnam does not constitute inland waterway service or qualify as docking; therefore, such evidence is not sufficient to establish presumptive exposure to herbicides, unless the evidence shows that the veteran served as a coxswain aboard ship and reports going ashore during anchorage, which is not the case here as we have found the Veteran to be not credible.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.28.(h).

In support of his contention that he had duty or visitation on land in the Republic of Vietnam, the Veteran submitted as evidence a photo of three service medals, including his Vietnam Service Medal (VSM).  Although the Veteran is in receipt of the VSM, among other awards and decorations, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon receipt of the VSM.  See Haas, 525 F.3d at 1174 (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection); see also VAOPGCPREC 27-97.  

The Veteran contends that exposure to herbicide agents during active service should be presumed due to visitation on land in Vietnam, and that such herbicide exposure caused current diabetes mellitus and PD.  With regard to this contention, in a case such as this where the evidence establishes factually that there was no exposure to herbicides in service, the Veteran as a lay person does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current diabetes mellitus or PD and active service.  Such opinions as to causation involve making findings based on medical knowledge of etiology of endocrine disorders and of the nervous system, and reliance on clinical testing results.  The endocrine and central nervous systems are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

In an April 2006 private medical letter, the private physician appears to relate PD to Agent Orange exposure.  Given the Board's finding of no exposure to herbicide agents, such an opinion is based on a factually inaccurate assumption of herbicide exposure during service and is afforded no probative value.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based on an inaccurate factual premise is of no probative value).  Despite the Veteran's lay account and buddy statement, that he set foot on land in Vietnam during active service, he has not presented credible evidence of "service in Vietnam," as explained above; therefore, the Veteran's purported opinion relating diabetes mellitus and PD to purported herbicide exposure during active service is afforded no probative value.  See Reonal.  Because the weight of the evidence demonstrates no exposure to herbicide agents during service, the preponderance of the evidence is against a finding that presumptive service connection is warranted under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) for diabetes mellitus and PD as diseases associated with herbicide exposure.

As separately discussed below, service connection for diabetes mellitus and PD may otherwise be established on a direct basis, under 38 C.F.R. § 3.303, or on a presumptive basis as a chronic disease, under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Combee, 34 F.3d at 1042.

Service Connection for Diabetes Mellitus

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the endocrine system in service, and that diabetes mellitus symptoms were not chronic in service.  The service treatment records do not demonstrate findings, diagnosis, or treatment of symptoms of diabetes mellitus, including no evidence of chronic symptoms of diabetes mellitus during service, and do not demonstrate any relevant endocrine system injury or disease.

Evidence includes the October 1968 service separation examination report, which contains a summary of the Veteran's significant in-service medical history.  At that time, no abnormalities were found on examination other than marks and scars.  Most saliently, the endocrine system was found to be normal at service separation.  The service separation examination report is negative for any history or complaints of symptoms of diabetes mellitus.  Neither the separation examiner's findings nor clinical examination at service separation reflect any reported history of diabetes mellitus in service, or complaints, treatment, or diagnosis of diabetes mellitus either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that diabetes mellitus symptoms have not been continuous since service separation in October 1968.  As stated, the service separation examination revealed no clinical findings consistent with diabetes mellitus, or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of diabetes mellitus after service separation until some 17 years later in approximately 1985, according to VA treatment records.  Importantly, the Veteran himself does not contend that diabetes mellitus symptoms were continuous since service.

Diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service one year presumptive period.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2013) (diabetes mellitus is rated 10 percent when the disease is established and is managed by a restricted diet only).  The medical evidence shows the first assessment of diabetes mellitus in 1985.  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes mellitus as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the weight of the evidence further demonstrates that the Veteran's diabetes is not directly related to service.  Regarding the Veteran's statements as to the cause of the current diabetes mellitus (coming into contact with Agent Orange while aboard the USS King off the coast of Vietnam), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, the cause of the Veteran's diabetes mellitus involves complex medical etiological questions because they pertain to the origin and progression of the endocrine system.  The Veteran is competent to report symptoms of diabetes mellitus that he experienced at any time, but he is not competent to opine on whether there is a link between the current diabetes and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current diabetes mellitus and active duty service, including no credible evidence of chronic symptoms of diabetes in service, of diabetes to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of diabetes since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 16 Vet. App. at 374.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including presumptively as a chronic disease and as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for PD

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to herbicides during service, did not sustain any injury or disease of the central nervous system in service, and that PD symptoms were not chronic in service.  The service treatment records do not demonstrate complaints, findings, diagnosis, or treatment of symptoms of PD, including no evidence of chronic symptoms of PD during service, and do not demonstrate any relevant central nervous system injury or disease.

Evidence includes the October 1968 service separation examination report, which shows no abnormalities on examination other than marks and scars.  The neurological system was found to be normal at service separation.  The service separation examination report is negative for any history or complaints of symptoms of neurological disorders.  Neither the separation examiner's findings nor clinical examination at service separation reflect any reported history of PD in service, or complaints, treatment, or diagnosis of PD either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that PD symptoms have not been continuous since service separation in October 1968.  As stated, the service separation examination revealed no clinical findings consistent with PD, or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of PD after service separation until decades later in approximately 2005, some 37 years after service separation, according to VA treatment records.  Indeed, the Veteran himself does not contend that PD symptoms were continuous since service.

The Board also finds that the weight of the evidence demonstrates that symptoms of PD were not continuous after service, including that PD did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no PD symptoms during the one year period after service, and no diagnosis or findings of PD of any severity during the one year post-service presumptive period.  The competent medical evidence shows the first assessment of PD in 2005.  For these reasons, the Board finds that PD did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for PD as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the weight of the evidence also demonstrates that the Veteran's PD is not related to service.  As previously discussed, in an April 2006 private medical letter, the private physician appears to relate PD to Agent Orange 

exposure.  Given the Board's finding of no exposure to herbicide agents, such an opinion is based on a factually inaccurate assumption of herbicide exposure during service and is afforded no probative value.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based on an inaccurate factual premise is of no probative value).

Regarding the Veteran's statements as to the cause of the current PD (coming into contact with Agent Orange while aboard the USS King off the coast of Vietnam), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  In this case, however, the cause of the Veteran's PD involves complex medical etiological questions because they pertain to the origin and dysfunction of the Veteran's central nervous system.  The Veteran is competent to relate symptoms of PD that he experienced at any time, but he is not competent to opine on whether there is a link between the current PD and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the central nervous system that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74.  

Based on the evidence of record, the evidence demonstrates no relationship between the Veteran's current PD and active duty service, including no credible evidence of chronic symptoms of PD in service, of PD to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of PD symptoms since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 16 Vet. App. at 374.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PD, including presumptively as a chronic disease and as due 

to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus is granted.

Service connection for diabetes mellitus is denied.

Service connection for Parkinson's disease is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


